Case: 1:20-cv-06000 Document #: 1-1 Filed: 10/08/20 Page 1 of 3 PageID #:3




                          EXHIBIT A
     Case: 1:20-cv-06000 Document #: 1-1 Filed: 10/08/20 Page 2 of 3 PageID #:4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                           )
In re: DMCA Section 512(h) Subpoena        )
to Velocity Servers, Inc. dba ColoCrossing ) Case No. 20-6000
                                           )
                                           )

                 Declaration in Support of Petitioner Antares Capital LP’s
                   Request for Issuance of 17 U.S.C. § 512(h) Subpoena

       I, Luke DeMarte, declare as follows:

       1.      I am an attorney licensed to practice law in the State of Illinois and am associated

with Michael Best & Friedrich LLP (“MBF”), counsel for Antares Capital LP (“Antares”). MBF

is authorized to act on behalf of Antares on matters involving the infringement of Antares’

copyrighted works. I have personal knowledge of the facts contained in this Declaration and, if

called upon to do so, I could and would testify competently thereto.

       2.      I submit this Declaration in support of Antares’ request for issuance of a subpoena

to Velocity Servers, Inc. dba ColoCrossing (“Velocity Servers”), pursuant to the Digital

Millennium Copyright Act, 17 U.S.C. § 512(h) (the “DMCA Subpoena”), to identify an alleged

infringer or infringers who posted unauthorized copies of certain works owned by Antares in

violation of Antares’ copyrights (the “Infringing Content”), including at the following URLs:

       https://www.ki-ecfinance.com

       https://www.ki-ecfinance.com/en/index.html

       https://www.ki-ecfinance.com/en/about-KI%20-%20EC/index.html

       https://www.ki-ecfinance.com/en/financing/index.html

       https://www.ki-ecfinance.com/en/about-KI%20-%20EC/leadership-team/index.html



                                                 1
     Case: 1:20-cv-06000 Document #: 1-1 Filed: 10/08/20 Page 3 of 3 PageID #:5




       3.      On October 6, 2020, I submitted a notification of infringement to Velocity Servers

on behalf of Antares, via email to management@colocrossing.com, identifying the Infringing

Content and providing information required by 17 U.S.C. § 512(c)(3)(A). This is the email

address identified by Velocity Servers to send notifications of claimed infringement in its

DMCA Designated Agent registration with the U.S. Copyright Office. A true and correct copy of

the notice submitted to Velocity Servers is attached to this Declaration as Exhibit 1.

       4.      On October 8, 2020, I resent the notification to Velocity Servers via email at

management@colocrossing.com, abuse@colocrossing.com, and sales@colocrossing.com as the

Infringing Content had not yet been removed and no response was received from Velocity

Servers.

       5.      Antares is seeking this DMCA Subpoena to obtain the identity of an alleged

infringer or infringers and such information will only be used for the purpose of protecting

Antares’ rights under 17 U.S.C. §§ 101, et seq.

       I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Dated: October 8, 2020                        /s/ Luke DeMarte
                                              Luke DeMarte
                                              Attorney for Petitioner
                                              Antares Capital LP




                                                  2
